          Case 2:21-cv-00286-GMN-NJK Document 36 Filed 03/25/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   MEDARC, LLC,
                                                            Case No. 2:21-cv-00286-GMN-NJK
 8           Plaintiff(s),
                                                                            Order
 9   v.
10   UMR, INC., et al.,
11           Defendant(s).
12         Pending before the Court is a joint status report indicating that “[t]he parties will schedule
13 an initial Fed. R. Civ. P. 26(f) conference for a date as soon as practicable once all of the properly
14 served parties have had an opportunity to respond to the Complaint.” Docket No. 34 at 3. This
15 plan of action contravenes the local rules, which provide that a Rule 26(f) conference must “be
16 held within 30 days after the first defendant answers or otherwise appears.” Local Rule 26-1(a).
17 To the extent the parties included their statement in the joint status report as a request to extend
18 the deadline to hold the Rule 26(f) conference, such request is DENIED.
19         IT IS SO ORDERED.
20         Dated: March 25, 2021
21                                                                ______________________________
                                                                  Nancy J. Koppe
22                                                                United States Magistrate Judge
23
24
25
26
27
28

                                                     1
